DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 65, 66, 71-85 and 87-93 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/197454 (SWEDISH hereinafter) in view of US 9402809 (AXELSSON hereinafter) and further in view of US 8863755 (ZHUANG hereinafter). 
Regarding claims 65, 66, 71, 72, 75-77, 81 and 83, SWEDISH discloses a flavored, moist oral pouched nicotine product comprising a moist filling material (nicotine pouch composition), the moist filling material comprising a particulate non-tobacco material, a nicotine source, and a pH adjusting agent (Abs, p 1, lines 5-7; p 3, line 29 to p 4, line 3), which are homogeneously mixed together to provide a uniform mixture in some embodiments (p 9, line 31 to p 10, line 4). The moist filling material has a moisture content from about 10% to about 60%, or from about 20% to about 60% by weight of the total weight of the moist filling material (p 8, lines 26-31). The moist filling material comprises a nicotine source (p 10, lines 25-27). SWEDISH teaches that the pouch composition comprises nicotine in an amount of 0.5 wt% to about 15 wt% of the pouch composition (page 10, lines 22-24). The moist filling material comprises at least one water-insoluble fiber, such as wheat fibers (page 10, lines 12-15). SWEDISH teaches that the pouch composition comprises the at least one water-insoluble fiber in an amount of about 30 to about 80% by weight (page 10, lines 5-10). 
SWEDISH does not disclose that the product comprises a composition comprises a sugar alcohol or a humectant.
AXELSSON discloses an oral product, such as a pouched product that includes cellulose fibers and a composition comprising nicotine (Abs; col 2, lines 12-17 and 61-64; col 4, lines 29-46), which is in some embodiments nicotine with ion exchange resin including polacrilex (col 6, lines 29-32). AXELSSON discloses that the product further comprises pH adjusting agents, flavorings, texture improving agents, etc. (col 3, lines 1-8). Sweeteners and texture improving agents are added in order to improve sensory properties and comprise sugar alcohols, such as xylitol, sorbitol, mannitol and isomalt (col 8, lines 25-30). Sweeteners are included in an amount from about 0.05% to about 35% w/w (col 8, lines 31-36). Flavorings are added in an amount of 0.5% to about 12% (col. 8, lines 47-54). It would have been obvious to one of ordinary skill in the art to include claimed sweeteners to the composition of SWEDISH in view of AXELSSON to improve the sensory properties of the product.
The prior art teaches all of the claimed limitations of this product claim thus it is therefore inherent that the bulk density limitation is met since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Alternatively, the combined teachings of SWEDISH and AXELSSON do not expressly teach the bulk density of the pouch composition. 
ZHUANG teaches a tobacco pouch product including a web defining an enclosure and an inner filling material contained within the web is provided. The filling material includes tobacco material capable of releasing tobacco flavor components and at least one hydrocolloid interspersed with the tobacco material in an amount sufficient to at least partially slow and/or retard the release of at least one tobacco flavor component from the tobacco material during use. Preferably, the density of the filling material is about 10 lb/ft3 (0.16 gram per cubic centimeter) to about 50 lb/ft3 (0.8 gram per cubic centimeter). In an embodiment, the filling material can further include at least one additive selected from the group consisting of flavorants, sweeteners, and combinations thereof (col. 1, lines 5-20). ZHUANG teaches that not wishing to be bound by theory, it is believed that the density of the filling material can affect the way the tobacco juices are released (col. 11, lines 11-13). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the bulk density of ZHUANG to the combined teachings of SWEDISH and AXELSSON with a reasonable expectation of success and predictable results. 
Modified SWEDISH discloses amounts of moisture (water) (from about 10% to about 60%) and water-insoluble fibers (from about 30% to about 80%) embodies ratios of water:water-insoluble fibers in the claimed range or, at least, obtaining a ratio in the claimed would have been obvious from the disclosure of modified SWEDISH with a reasonable expectation of success in forming a suitable oral composition.
Regarding claims 73 and 74, SWEDISH discloses that the pH regulating agent is in particular sodium carbonate in an amount of from about 1 to about 15% by weight of the pH regulating agent (p 12, lines 1-3 and 19-21).
Regarding claims 78 and 79, SWEDISH does not disclose the water binding capacity of the water- insoluble fiber or the density of the water-insoluble fiber. However, the species of water-insoluble fibers of SWEDISH significantly overlay the claimed species and will exhibit the claimed water binding capacity and density, or, at least, obtaining the claimed water binding capacity and density would have been obvious to one of ordinary skill in the art because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 480, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.”
Regarding claim 80, SWEDISH discloses a flavoring agent in an amount of from about 0.5 to about 3.0% by weight, based on the total weight of the filling material, of the flavoring agent (page 11, lines 25-30).
Regarding claim 82, SWEDISH teaches that the pouch composition further comprises a humectant, specifically propylene glycol (page 5, line 22-26). 
Regarding claims 84, 85 and 91, SWEDISH discloses a flavored, moist oral pouched nicotine product comprising a moist filling material (nicotine pouch composition), the moist filling material comprising a nicotine source (Abs, p 1, lines 5-7; p 10, lines 25-27). SWEDISH teaches that the pouch composition comprises nicotine in an amount of 0.5 wt% to about 15 wt% of the pouch composition (page 10, lines 22-24). The moist filling material has a moisture content from about 10% to about 60%, or from about 20% to about 60% by weight of the total weight of the moist filling material (p 8, lines 26-31). The moist filling material comprises at least one water-insoluble fiber, such as wheat fibers (page 10, lines 12-15). SWEDISH teaches that the pouch composition comprises the at least one water-insoluble fiber in an amount of about 30 to about 80% by weight (page 10, lines 5-10).
SWEDISH does not disclose that the product comprises a composition comprises a sugar alcohol.
AXELSSON discloses an oral product, such as a pouched product that includes cellulose fibers and a composition comprising nicotine (Abs; col 2, lines 12-17 and 61-64; col 4, lines 29-46), which is in some embodiments nicotine with ion exchange resin including polacrilex (col 6, lines 29-32). AXELSSON discloses that the product further comprises pH adjusting agents, flavorings, texture improving agents, etc. (col 3, lines 1-8). Sweeteners and texture improving agents are added in order to improve sensory properties and comprise sugar alcohols, such as xylitol, sorbitol, mannitol and isomalt (col 8, lines 25-30). Sweeteners are included in an amount from about 0.05% to about 35% w/w (col 8, lines 31-36). It would have been obvious to one of ordinary skill in the art to include claimed sweeteners to the composition of SWEDISH in view of AXELSSON to improve the sensory properties of the product.
The prior art teaches all of the claimed limitations of this product claim thus it is therefore inherent that the bulk density limitation is met since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Alternatively, the combined teachings of SWEDISH and AXELSSON do not expressly teach the bulk density of the pouch composition. 
ZHUANG teaches a tobacco pouch product including a web defining an enclosure and an inner filling material contained within the web is provided. The filling material includes tobacco material capable of releasing tobacco flavor components and at least one hydrocolloid interspersed with the tobacco material in an amount sufficient to at least partially slow and/or retard the release of at least one tobacco flavor component from the tobacco material during use. Preferably, the density of the filling material is about 10 lb/ft3 (0.16 gram per cubic centimeter) to about 50 lb/ft3 (0.8 gram per cubic centimeter). In an embodiment, the filling material can further include at least one additive selected from the group consisting of flavorants, sweeteners, and combinations thereof (col. 1, lines 5-20). ZHUANG teaches that not wishing to be bound by theory, it is believed that the density of the filling material can affect the way the tobacco juices are released (col. 11, lines 11-13). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the bulk density of ZHUANG to the combined teachings of SWEDISH and AXELSSON with a reasonable expectation of success and predictable results. 
The combined teachings do not expressly teach volume of the maximum inner pouch volume, but from the teachings it would have been obvious for one of ordinary skill in the art at the time of the invention to have filled the pouch as much as possible to make the filling more dense because, as taught by ZHUANG, it is believed that the density of the filling material can affect the way the tobacco juices are released.  For example, a higher density may release tobacco juices more slowly than filling materials of a lower density. (ZHUANG, col. 11, lines 11-16).  
SWEDISH discloses amounts of moisture (water) (from about 10% to about 60%) and water-insoluble fibers (from about 30% to about 80%) embodies ratios of water:water-insoluble fibers in the claimed range or, at least, obtaining a ratio in the claimed would have been obvious from the disclosure of SWEDISH with a reasonable expectation of success in forming a suitable oral composition.
Regarding claim 87, SWEDISH discloses a flavored, moist oral pouched nicotine product comprising a moist filling material (nicotine pouch composition), the moist filling material comprising a nicotine source (Abs, p 1, lines 5-7; p 10, lines 25-27). The moist filling material has a moisture content from about 10% to about 60%, or from about 20% to about 60% by weight of the total weight of the moist filling material (p 8, lines 26-31). The moist filling material comprises at least one water-insoluble fiber, such as wheat fibers (page 10, lines 12-15). 
SWEDISH does not disclose that the product comprises a composition comprises a sugar alcohol.
AXELSSON discloses an oral product, such as a pouched product that includes cellulose fibers and a composition comprising nicotine (Abs; col 2, lines 12-17 and 61-64; col 4, lines 29-46), which is in some embodiments nicotine with ion exchange resin including polacrilex (col 6, lines 29-32). AXELSSON discloses that the product further comprises pH adjusting agents, flavorings, texture improving agents, etc. (col 3, lines 1-8). Sweeteners and texture improving agents are added in order to improve sensory properties and comprise sugar alcohols, such as xylitol, sorbitol, mannitol and isomalt (col 8, lines 25-30). Sweeteners are included in an amount from about 0.05% to about 35% w/w (col 8, lines 31-36). It would have been obvious to one of ordinary skill in the art to include claimed sweeteners to the composition of SWEDISH in view of AXELSSON to improve the sensory properties of the product.
Regarding claim 89, SWEDISH does not disclose the water-solubility of the at least one water- insoluble fiber. However, the species of water-insoluble fibers of SWEDISH significantly overlay the claimed species and will exhibit the claimed the water-solubility, or, at least, obtaining the claimed the water-solubility would have been obvious to one of ordinary skill in the art because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 480, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.”
Regarding claim 92, the combined teaching of SWEDISH and AXELSSON teaches that the pouch composition comprises nicotine in an amount of 0.5 wt% to about 15 wt% of the pouch composition (SWEDISH, page 10, lines 22-24), that the pouch composition comprises the at least one water-insoluble fiber in an amount of about 30 to about 80% by weight (SWEDISH, page 10, lines 5-10),  Sweeteners and texture improving agents are added in order to improve sensory properties and comprise sugar alcohols, such as xylitol, sorbitol, mannitol and isomalt (AXELSSON, col 8, lines 25-30). Sweeteners are included in an amount from about 0.05% to about 35% w/w (AXELSSON, col 8, lines 31-36).
SWEDISH does not disclose the water-solubility of the at least one water- insoluble fiber. However, the species of water-insoluble fibers of SWEDISH significantly overlay the claimed species and will exhibit the claimed the water-solubility, or, at least, obtaining the claimed the water-solubility would have been obvious to one of ordinary skill in the art because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 480, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.”
Modified SWEDISH discloses amounts of moisture (water) (from about 10% to about 60%) and water-insoluble fibers (from about 30% to about 80%) embodies ratios of water:water-insoluble fibers in the claimed range or, at least, obtaining a ratio in the claimed would have been obvious from the disclosure of modified SWEDISH with a reasonable expectation of success in forming a suitable oral composition.
Regarding claim 93, SWEDISH teaches that the pouch composition can be free of triglycerides (page 4, lines 13-19). The courts have held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWEDISH in view of AXELSSON in view of ZHUANG and further with the evidence of US 2005/0053665 (EK hereinafter).
Regarding claim 67, SWEDISH does not specifically disclose a free base nicotine. However, since the product is an oral product, including the nicotine in free base form would have been obvious to one of ordinary skill in the art as the form predominantly absorbed through the oral mucosa (EK, [0121]).

Claim 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWEDISH in view of AXELSSON and ZHUANG, and further in view of US 20120247492 (KOBAL hereinafter).
Regarding claim 86, the combined teachings of SWEDISH, AXELSSON and ZHUANG do not expressly teach the maximum inner pouch volume.
KOBAL teaches the oral pouched product has to be sized and configured to fit comfortably in a user’s mouth and has a maximum dimensions of about 0.1 inches to about 2.0 inches ([0053]-[0054]). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have optimized the dimensions, including the inner pouch volume, of the combined teachings according to the guidelines of KOBAL with a reasonable expectation of success and predictable results. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 10-12, 29 and 35 of copending Application No. 16/894143 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite the limitations of the instant claims, although in different combinations, and it would have been obvious to one of ordinary skill in the art to combine the limitations of the claims of the patent to obtain the limitations as currently claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 65-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 20 and 22-26 of copending Application No. 17/370,641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite the limitations of the instant claims, although in different combinations, and it would have been obvious to one of ordinary skill in the art to combine the limitations of the claims of the patent to obtain the limitations as currently claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of Swedish, Axelsson and Zhuang is a piecemeal combination of ingredients from three references that do not all teach non-tobacco pouches. The Applicant argues that the skilled person would not even look at Zhuang when dealing with a non-tobacco composition because it is a tobacco document and the teachings of Zhuang are inextricably linked to the characteristics and behavior of tobacco. The Examiner respectfully disagrees. In response to applicant's argument that Zhuang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zhuang teaches an oral pouched product. 
The Applicant argues that the claimed composition and/or density is not a natural result of the combination of explicit elements of Swedish, Axelsson and Zhuang because the references teach broad ranges of the claimed components and thus the claimed density and claimed water ratio does not necessarily result. The Examiner respectfully disagrees. The rejection also teaches a secondary rejection for the bulk density limitation, specifically invoking Zhuang. Zhuang teaches a tobacco pouch product including a web defining an enclosure and an inner filling material contained within the web is provided. The filling material includes tobacco material capable of releasing tobacco flavor components and at least one hydrocolloid interspersed with the tobacco material in an amount sufficient to at least partially slow and/or retard the release of at least one tobacco flavor component from the tobacco material during use. Preferably, the density of the filling material is about 10 lb/ft3 (0.16 gram per cubic centimeter) to about 50 lb/ft3 (0.8 gram per cubic centimeter). In an embodiment, the filling material can further include at least one additive selected from the group consisting of flavorants, sweeteners, and combinations thereof (col. 1, lines 5-20). Zhuang teaches that not wishing to be bound by theory, it is believed that the density of the filling material can affect the way the tobacco juices are released (col. 11, lines 11-13). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the bulk density of Zhuang to the combined teachings of Swedish and Axelsson with a reasonable expectation of success and predictable results. Regarding the claimed water ratio, modified Swedish discloses amounts of moisture (water) (from about 10% to about 60%) and water-insoluble fibers (from about 30% to about 80%) embodies ratios of water:water-insoluble fibers in the claimed range or, at least, obtaining a ratio in the claimed would have been obvious from the disclosure of modified Swedish with a reasonable expectation of success in forming a suitable oral composition.
The Applicant argues that the degree of filling does not imply anything about the density of the composition used to fill the pouch, and therefore even if the Examiner considers that Zhuang provides motivation of modifying the density, this would not mean that the skilled person would increase the degree of filing. The Examiner respectfully disagrees. The degree of filing is not a claimed limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747